DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Gutkowski et al. (US 5,879,757) in view of Calderas (US 2010/0252187).  
With respect to claim 1, Gutkowski et al. teach a system, comprising:
a surface modification device configured to perform a surface modification process on a high-density polyethylene member (column 2, lines 17-27), wherein the surface modification process is performed to increase an adhesion capability of the high-density polyethylene member.
a printer, printing a non-specific ink on high density polyethylene substrate (column 2, line 21).
However, Gutkowski et al. do not teach a coating device configured to perform a finishing process on the high-density polyethylene member after the polymer ink is printed onto the high-density polyethylene member, wherein the finishing process comprises applying a clear top coating onto a portion of the high-density polyethylene member printed with the polymer ink. However, it would be obvious to modify Gutowski to apply a clear top coat, as taught by Calderas, for the purpose of improving abrasion resistance, water/solvent resistance or UV protection (paragraph 0029).
With respect to claim 3, it would have been obvious to provide a surface modification process comprises a corona-based surface modification process for increasing the bonding properties (Gutkowski: column 5, lines 56-61).
Claims 4-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gutkowski et al. (US 5,879,757) in view of Calderas (US 2010/0252187), as applied to claim 1, and further in view of Zhang et al. (US 2014/0220315).
With respect to claim 4, although not taught by the prior art, it would be obvious to include a third device configured to cure the polymer ink printed onto the polyethylene member prior to performing a finishing process (Zhang: paragraph 0127).
With respect to claim 5, Zhang et al. teach that a printer is configured to print the polymer ink onto the high-density polyethylene member using an ultraviolet light emitting diode lamp (paragraph 0147). 
With respect to claim 6, Zhang et al. has a printer is configured to print the polymer ink onto the high-density polyethylene member in a manner that creates a decorative pattern on a surface of the high-density polyethylene member (paragraph 0004).
With respect to claim 7, Zhang et al. has a printer configured to print the polymer ink onto the high-density polyethylene member in a manner that creates a raised three-dimensional polymer ink coating on a surface of the high-density polyethylene member (paragraph 0119).
With respect to claims 8 and 10-14, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gutkowski et al. (US 5,879,757) in view of Calderas (US 2010/0252187), as applied to claim 1 above, and further in view of De Roeck (US 2019/0270320).
The teachings of claim 1 are as described above.
Although not taught by the prior art, it would have been obvious to provide a third device to facilitate abrading a surface of the high-density polyethylene member prior to performing the surface modification process, to prepare the surface for processing (paragraph 0111).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA M SENGUPTA whose telephone number is (571)272-6019. The examiner can normally be reached Monday-Friday, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONYA M SENGUPTA/             Primary Examiner, Art Unit 1745